Citation Nr: 1434584	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  05-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a cervical spine disorder (claimed as cervical joint pain), to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran had active military service from April 1986 to February 1993, to include service in the Southwest Asia Theater of operations from August 1990 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, adjudicated the issue on appeal. 

In July 2006, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  Thereafter, in a December 2006 decision, the Board granted the Veteran's claims of service connection for a lumbar spine disability and a left knee disability, both of which were also on appeal from the March 2004 rating decision.  The RO effectuated the Board's decision in a December 2007 rating decision.  Since the Veteran did not appeal the initial ratings or effective dates assigned for these disabilities, these claims are no longer at issue before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these downstream issues). 

In December 2006, the Board remanded the remainder of the Veteran's claims to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional evidentiary development.  That development included scheduling the Veteran for appropriate VA examinations.  Unfortunately, these examinations were not scheduled as directed by the Board, and thus, the case was remanded again in October 2007 to assure compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the courts or Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders.) 

Both remands included the claim of entitlement to service connection for joint pain of the right knee, as well as service connection for rashes, both claimed to be due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.  After additional evidence was received, the RO issued a September 2009 rating decision granting service connection for arthralgia/chondromalacia of the right knee and for a skin condition (variously diagnosed).  The Veteran did not appeal the initial ratings or effective dates assigned for these disabilities; as such, these claims are no longer at issue before the Board.  See Grantham, 114 F.3d at 1157-58. 

The case came before the Board again in June 2010.  However, development was incomplete and the issues concerning service connection for bilateral shoulder pain/disorder, joint pain of the cervical spine, a chronic disability manifested by diarrhea, a chronic disability manifested by chronic fatigue, a chronic disability manifested by night sweats, as well as service connection for chronic rhinitis (claimed as respiratory problems), both to include as due to undiagnosed illness or other qualifying chronic disability, were once again remanded to the RO, via AMC. 

In May 2012, the Board denied the claims of night sweats, fatigue, respiratory/lung, and rhinitis.  The Board then remanded the cervical spine and diarrhea claims to the RO via the AMC for further development.  Upon remand, a November 2012 rating decision granted the service connection claim for diarrhea.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham, 114 F.3d at 1156.

Regarding the Board's May 2012 decision, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2006 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  The Veteran did not respond to this letter.  Accordingly, as stated in the letter, the Board will assume, by the non-response, that the Veteran does not wish a new Board decision and/or hearing.  

The cervical spine claim was then returned to the Board.  In February 2014, upon reviewing the claims folder, the Board referred the claim to a specialist for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. 
§ 20.901 (2013); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This opinion was obtained in April 2014 and is included in the claims file.  It is noted that the Veteran and his representative have been given the opportunity to provide any comments with respect to that opinion and those comments have been included in the claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

The issue of entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) was previously referred by the Board in its May 2012 decision, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.
 
2.  The Veteran has symptoms of cervical spine pain that have been medically linked to degenerative joint disease and degenerative arthritis of the cervical spine; there is no evidence of record confirming objective indications of a chronic disability manifested by cervical joint pain resulting from an undiagnosed illness or from a medically unexplained multi-symptom illness.

3.  The Veteran's current cervical spine disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSION OF LAW

Service connection for a cervical spine disorder (claimed as cervical joint pain), to include as due to an undiagnosed illness or other qualifying chronic disability, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the AOJ dated in April 2003, May 2003, December 2003, February 2007, April 2007, November 2007, January 2008, March 2008, and June 2008, when taken together, provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The March 2006, February 2007, November 2007, January 2008, March 2008, and June 2008 letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The February 2007 letter also informed the Veteran of the requirements for establishing service connection under 38 U.S.C.A. § 1117.

The majority of the duty-to-assist letters were not provided before the initial RO adjudication of his claim in the March 2004 rating decision.  However, after he was provided the additional letters, the claim was then readjudicated in the October 2009, November 2011, and November 2012 Supplemental Statements of the Case (SSOCs) based on any additional evidence received in response to that additional notice.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a Statement of the Case (SOC) or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in July 2003 and July 2010, the results of which have been included in the claims file for review.  Both examinations included a thorough examination of the Veteran.  The July 2010 examination also involved a review of the claims file and an opinion that was supported by sufficient rationale.  

In February 2014, upon reviewing the claims folder, the Board referred the claim to a specialist for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901; see also generally Wray, 7 Vet. App. at 493.  This opinion was obtained in April 2014 and is included in the claims file.  It is noted that the Veteran and his representative have been given the opportunity to provide any comments with respect to that opinion and those comments have been included in the claims file.  

Therefore, the Board finds that the VA examinations and medical opinions, when taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in July 2006.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant, 23 Vet. App. at 492, 496).

Here, during the hearing, the VLJ specifically noted the issue as "service connection for joint pain including cervical strain."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  Id.  The Veteran's representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., in-service incurrence of his cervical pain).  Id. at 3.  The Veteran also indicated at his hearing that he had not received any medical attention for his cervical spine disorder, and thus there would not be any outstanding medical records.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its December 2006, October 2007, June 2010, and May 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  These remands included sending the Veteran a duty-to-assist notice letter regarding the requirements for establishing service connection under 38 U.S.C.A. § 1117.  This letter was sent to the Veteran in February 2007.  The remands also directed the AOJ to obtain the Veteran's recent VA treatment records.  These records have been associated with his Virtual VA paperless claims file.  The remands further instructed the AOJ to provide the Veteran with VA examinations and medical opinions.  The Veteran was provided a VA examination and medical opinion in July 2010, and was then later provided a VA medical opinion in April 2014.  Finally, the remands included readjudicating the claim, which was accomplished in the October 2009, November 2011, and November 2012 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a cervical spine disorder (claimed as cervical joint pain), to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

In addition, the law provides compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. 
§ 3.317(a)(1).  Effective December 29, 2011, VA revised 38 C.F.R. § 3.317(a)(1)(i) to extend the period during which disabilities associated with undiagnosed illnesses and medically unexplained chronic multisymptom illnesses must become manifest in order for a veteran to be eligible for compensation.  The period was extended from December 31, 2011 to December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2). 

Effective March 1, 2002 and again in October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War veterans was amended. 38 U.S.C.A. §§ 1117, 1118.  Per these changes, the term "qualifying chronic disability" was revised to mean a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered "medically unexplained."  38 C.F.R. § 3.317(a)(2)(ii). 

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1), (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 
With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, a veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness such as joint pain or fatigue.  Id. at 9-10.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

In essence, compensation may be paid under 38 C.F.R. § 3.317 for a disorder that cannot, based on the facts of the particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular veteran's case does not preclude compensation under 38 C.F.R. § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998). 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability:  (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or, (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or, (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(a)(7).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in July 2010, the Veteran was diagnosed with degenerative joint disease and degenerative arthritis of the cervical spine.  Thus, the Veteran has satisfied the first element of service connection.

In this regard, the Veteran's cervical spine pain has been attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his cervical spine pain is explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. 
§ 3.317(a)(2)(i), (ii).  Additionally, following a physical examination of the Veteran and a review of the claims file, the July 2010 VA examiner determined that the Veteran's pain is associated with movements of his neck, is explainable as degenerative joint disease, and is diagnosable as degenerative arthritis, as noted in his cervical spine X-rays.  Thus, the examiner concluded that it is less than likely that the Veteran has an undiagnosed cervical spine disorder.  There is no evidence of unexplained chronic multi-symptom illness.  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted for the Veteran's cervical spine pain.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran had active military service from April 1986 to February 1993, to include service in the Southwest Asia Theater of operations from August 1990 to August 1991.  The Veteran reports that during his period of active service, his duties included chaining down vehicles and dragging the chains through holes in the ships.  His DD-214 Form documents that his Military Occupational Specialty (MOS) was Cargo Specialist.  The Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's cervical spine, to include pain.  At his military separation examination, his spine was normal.  

The first post-service relevant complaint of cervical spine pain was in an October 2000 VA Medical Center (VAMC) treatment record, which documented that the Veteran had been experiencing neck pain for the past three months.  The Veteran did not state that his neck pain had been present since his active military service, and no diagnosis of the cervical spine was provided.  Again, the Veteran's active duty ended in 1993.  
As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  

In this regard, the Board notes that while the Veteran was afforded VA examinations in July 2003 and July 2010, these examinations did not provide a direct service connection opinion (i.e., addressing the etiology of the Veteran's cervical spine disorder and the relationship, if any, between the disorder and his active military service).  However, the July 2010 VA examiner, following a physical examination of the Veteran and a review of the claims file, did add a comment.  The examiner noted that the Veteran worked as a painter from 1999 until 2006, which involved considerable neck strain movements for his painting job and which was done for many years.  The examiner indicated that this occupation could have led to the Veteran's current degenerative disease of the cervical spine.  No further opinion was provided by the VA examiner.

Subsequently, in February 2014, upon reviewing the claims folder, the Board referred the claim to a specialist for an advisory medical opinion.  This opinion was obtained in April 2014 by the VAMC Section Chief of Neurosurgery.  Following a review of the claims file, the VA physician determined that "there is a 50% or greater probability that [the Veteran's] cervical spine condition is not caused by his activity of military service including chaining down of vehicles or dragging chains thru holes in ships.  Moreover, I believe that there exists a 50% or greater probability that the cervical spine condition has been either caused or aggravated by [the Veteran's] post service occupational activities, such as working as a laborer and painter."  

The April 2014 VA physician reasoned that there were no instances of complaints, diagnoses, or treatment of neck pain or any medical disorder that could relate to an undiagnosed neck condition.  The physician pointed out that the Veteran's VA and private post-service treatment records document "the gradual onset of neck and left arm symptoms along with progressive radiographic changes" beginning in 2000, which are all consistent with the diagnosis of cervical degenerative osteoarthritis.  The physician noted that in January 2000, a private treatment record showed "normal range of motion in the neck without pain."  Nine months later, the physician pointed out that the Veteran exhibited neck pain on examination by the same private physician.  Thus, the physician reasoned that the cervical spine symptoms and the radiographic findings appear in the record over the period of time that the Veteran was working as a laborer, hot tar applicator, fork-lift operator, and painter - all occupations that, according to the VA physician, cause and aggravate cervical spine osteoarthritis in all patients.  The physician also stated that he agreed with the Veteran's current cervical spine diagnosis of cervical degenerative osteoarthritis.  The physician noted that findings of arthritis were not found in the Veteran's records until seven years after his military discharge.  Thus, the physician indicated that he concurred with the findings of the July 2010 VA examiner, who diagnosed the Veteran with cervical spine degenerative arthritis due to occupational activity far remote in time from the Veteran's active military service.  In summary, the April 2014 VA physician concluded that there was no record or indication of injury to the neck area during the Veteran's active military service that would have "50% or more likely probability of causing cervical degenerative arthritis to develop at a later date beyond the natural progression of cervical degenerative arthritis in [the Veteran's] condition."

The VA physician clearly reviewed the STRs and other evidence in the claims folder.  He provided a medical opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The July 2010 and February 2014 VA examiners provided alternative theories to address the etiology of the current cervical spine disorder.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for a cervical spine disorder is not warranted.

The Veteran reports continuous symptomatology since his active military service.  The Board does not find credible his lay assertion as to continuity of symptoms following his service discharge.  The Veteran's contentions are not supported by the evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from October 2000, over seven years after the Veteran's military separation in February 1993.  Further, the STRs do not show that the Veteran developed chronic arthritis of the cervical spine during his active military service.  The Veteran's STRs do not contain any relevant complaints of or treatment for the cervical spine.  When the Veteran was first treated post-service in 2000, he reported experiencing neck pain for only three months.  He did not indicate that his neck pain had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for degenerative joint disease of the cervical spine.  As stated above, the earliest post-service medical treatment records are dated from 2000, and the Veteran was separated from the active duty in 1993.  No diagnosis of degenerative joint disease of the cervical spine was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board finds that there is no competent medical evidence showing that the Veteran's current cervical spine disability is related to service.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran's cervical spine pain is an undiagnosed illness or attributable to a specific diagnosis) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinion linking his cervical spine pain to an undiagnosed illness is of record; instead, to the contrary, his cervical spine pain has been attributed to a diagnosis (namely, degenerative joint disease and degenerative arthritis of the cervical spine).  Moreover, his current cervical spine disorder has been found by a medical professional to not be related to service.  The July 2010 VA examiner considered the Veteran's lay assertions in forming the medical opinion, but ultimately found that the Veteran's current cervical spine pain was not related to an undiagnosed illness and in 2014 it was medically determined that his cervical spine disability was not related to service.  Thus, as previously stated, the medical evidence of record is against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a cervical spine disorder (claimed as cervical joint pain), to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is not warranted.


ORDER

Entitlement to service connection for a cervical spine disorder (claimed as cervical joint pain), to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


